Case 20-71228-pmb        Doc 104        Filed 03/08/21 Entered 03/08/21 16:24:08                            Desc Main
                                       Document      Page 1 of 2

                                                                                         Debtors' Exhibit 4




         March 8, 2021

         LV Atlanta, LLC
         c/o Matthew Brooks
         Troutman Pepper
         Matthew.Brooks@troutman.com

         Dear Mr. Brooks,

                 This letter evidences a funding commitment of Greenberg Georgia Film and TV Studio
         Holdings, LLC (“Greenberg”) to fund the Discounted Payoff Amount of $12,500,000.00 pursuant
         to the terms of the Discounted Payoff Agreement dated February 24, 2021 by and between LV
         Atlanta, LLC (“LV Atlanta”), Greenberg, Areu Studios, LLC, Good Deed 317, LLC and Ozzie
         Areu. Specifically, such amount will be funded to LV Atlanta promptly following the entry of one
         or more orders of the Bankruptcy Court confirming the Plans (as defined in the Discounted Payoff
         Agreement), but in any event no later than March 25, 2021. A draft closing statement is attached
         hereto as Exhibit “A”.



         Sincerely,

         Greenberg Georgia Film and TV Studio Holdings, LLC

         By:
               Steven Greenberg

         Title: Managing Member
    Case 20-71228-pmb     Doc 104    Filed 03/08/21 Entered 03/08/21 16:24:08     Desc Main
                                    Document      Page 2 of 2
                       GOOD DEED 317, LLC CLOSING STATEMENT

Funding Providor:      Greenberg Georgia Film and TV Studio Holdings, LLC

Funding Amount:        $12,500,000.00

Closing Date:          On or before March 25, 2021




OBLIGATIONS DUE

 A Discounted Payoff Amount Due to LV Atlanta, LLC                        $ 12,500,000.00
 B Closing Costs                                                          N/A

    Total Disbursements                                                   $   12,500,000.00


    Net Cash Due LV Atlanta, LLC                                          $   12,500,000.00



NOTES:

    This Closing Statement may be executed in several counterparts, each of which shall
    constitute an original and all of which together shall constitute one and the same
    instrument. Any counterpart hereof may be delivered by electronic transmission, which
    shall have the same force and effect as an original.


Funding Obligor:
Greenberg Georgia Film and TV Studio Holdings, LLC

  By: __________________________
  Steven Greenberg, Managing Member

Debtor:
Good Deed 317, LLC

By: ____________________________
     Ozzie Areu, Manager

Debtor:
Areu Studios, LLC

By:____________________________
     Ozzie Areu, Manager
